746 N.W.2d 99 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Eugene GRISSOM, Defendant-Appellant.
Docket No. 134733. COA No. 274148.
Supreme Court of Michigan.
March 26, 2008.
On order of the Court, the application for leave to appeal the July 2, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. On remand, the Court of Appeals is to consider whether defendant has a reasonably likely chance of acquittal in light of the newly discovered evidence and in light of the evidence presented against defendant that did not involve the complainant's credibility.